Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1038 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

SCOTT SEDORE #210661,

               Plaintiff,                          Hon. Robert J. Jonker

v.                                                 Case No. 1:19-cv-61

NOAH NAGY, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

      This matter is before the Court on Defendant’s Motion for Summary Judgment

(ECF No. 27) and Defendants’ Motion for Summary Judgment (ECF No. 32).      Pursuant

to 28 U.S.C.     636(b)(1)(B), the undersigned recommends that Defendant’s Motion for

Summary Judgment (ECF No. 27) be granted in part and denied in part, Defendants’

Motion for Summary Judgment (ECF No. 32) be granted, and this matter terminated.

                                   BACKGROUND

      Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the G. Robert Cotton Correctional Facility. The events giving rise to this

action, however, occurred at the Lakeland Correctional Facility (LCF).       Plaintiff

initiated this action against Corizon Health, Inc., the MDOC, the unknown members of

the MDOC Pain Committee (Unknown Parties #1), the MDOC Chief Medical Officer

(Unknown Party #1), and the MDOC Assistant Chief Medical Officer (Unknown Party



                                          -1-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1039 Page 2 of 19



#2).   Plaintiff also sued the following LCF officials: Warden Noah Nagy; Deputy Warden

Bryan Morrison; Nurse and Health Unit Manager (HUM) Christine Pigg; Nurse

Practitioner Tammy Kelley; and Dr. Oliver Johnston.         In its March 26, 2019 screening

opinion, (ECF No. 5), the Court described Plaintiff’s allegations as follows.

       On October 9, 2009, before he was incarcerated with the MDOC, Plaintiff was

involved in a high-speed, head-on motor vehicle accident while he was intoxicated.          As

a result of the accident, one person died, another was seriously injured, as was Plaintiff.

In the accident, Plaintiff sustained serious head injuries, traumatic stress disorder,

cardiac contusion, pulmonary contusion, broken teeth, bilateral broken ribs, broken

sternum, bilateral hip fractures, bilateral broken femurs, broken right arm, fractured

left foot, left torn meniscus, and an open injury to his left fibula/tibia.

       In his sixty-page, repetitive complaint, Plaintiff sweepingly alleges that all

Defendants violated his rights under the Eighth Amendment by denying him necessary

medical care for his many serious medical needs, which he repeatedly lists as follows:

(1) the collection of a comprehensive set of pre-incarceration medical records; (2) surgery

on his right hip; (3) spinal fusion surgery; (4) cardiologist referral; (5) urologist referral;

(6) pulmonary/respiratory referral; (7) adequate pain management; (8) referral for MRIs

on both knees; (9) arthroscopic evaluation of his right knee; (10) surgery to remove the

rod from his left femur; (11) referral to a surgeon to address the loose screw in the

hardware in his left foot; (12) referral to a neurologist to treat poly-neuropathy;

(13) referral for treatment of post-traumatic stress disorder; (14) referral for treatment


                                              -2-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1040 Page 3 of 19



of traumatic brain injuries; (15) special accommodations for a raised toilet seat, an extra

air mattress, and a sock donner; (16) referral for hearing testing; (17) referral to Duane

Waters Hospital for orthotic shoes; and (18) referral to address Plaintiff’s inability to use

a CPAP machine.      Plaintiff also makes numerous complaints about the adequacy of

grievance handling and grievance responses, as well as his placement on modified

grievance access.1

      After 33 pages of general complaints, Plaintiff finally articulates the specific

incidents about which he complains in the second half of the complaint.               Those

complaints involve only a small set of dates on which he sought treatment or was treated.

      First, Plaintiff alleges that Defendant Pigg was deliberately indifferent to his

medical needs when, on May 31, 2018, she took no action on a kite, in which Plaintiff

advised her that he needed new orthotic shoes, which have a 1-inch lift in the left shoe.

      Second, Plaintiff complains that, when Defendant Dr. Johnston saw him on

June 27, 2018, about his serious and chronic pain issues, Johnston refused to provide

anything stronger than Naproxen, despite knowing that Plaintiff would not obtain relief



1
  Under the then-applicable version of Michigan Department of Corrections policy, a
prisoner is placed on modified access for filing “an excessive number of grievances which
are frivolous, vague, duplicative, non-meritorious, raise non-grievable issues, or contain
prohibited language. . .or [are] unfounded . . . .” Mich. Dep’t of Corr., Policy Directive
03.02.130, ¶ HH. (eff. July 9, 2007). The modified access period is ninety days and
may be extended an additional thirty days for each time the prisoner continues to file a
prohibited type of grievance. Id. While on modified access, the prisoner only can
obtain grievance forms through the Step-I coordinator, who determines whether the
issue is grievable and otherwise meets the criteria under the grievance policy. Id.,
¶ KK.

                                             -3-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1041 Page 4 of 19



from the drug.     Plaintiff recites separate paragraphs for each of the other seventeen

serious issues, which Plaintiff alleges Defendant Johnston refused or neglected to

address.   Plaintiff alleges that, on October 26, 2017, Dr. Epko, an orthopedic surgeon,

recommended that Plaintiff have surgery on his right hip before proceeding to

recommended spinal fusion surgery.      Dr. Epko also recommended that a neurologist

assess and treat Plaintiff’s poly-neuropathy.     Corizon, however, refused the hip surgery,

and the other treatments were not pursued.

      Third, Plaintiff complains that, on July 23, 2018, he wrote a kite to Defendant

Pigg about his chronic weight loss (forty pounds over a two-month period), complaining

that the frequency of his weight checks was being cut back.         Defendant Pigg did not

respond to the kite.

      Fourth, Plaintiff had an appointment with Defendant Nurse Practitioner Kelley

on July 10, 2018, to address his chronic pain issues.    Plaintiff complains that Defendant

Kelley offered him no assistance with his pain, other than an injection of an anti-

inflammatory.

      Fifth, on July 12, 2018, Plaintiff attended an appointment with a nurse to address

his kites about his chronic pain.   The nurse went to speak with Defendant Kelley, who

again offered an injection of an anti-inflammatory, which Plaintiff complains was useless

and ineffective.   Defendant Kelley, however, did not schedule an appointment to see her.

The nurse also spoke with Defendant Dr. Johnston about Plaintiff’s claims that he was




                                            -4-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1042 Page 5 of 19



receiving inadequate pain medications.     Defendant Johnston did not see Plaintiff at

that time and did not offer additional medications.

      Sixth, on July 25, 2018, Plaintiff had an appointment with Defendant Kelley for

an unspecified reason.    Plaintiff recites in successive paragraphs Defendant Kelley’s

failure or refusal to discuss each of the eighteen previously listed health issues about

which Plaintiff complains.    Defendant Kelley advised Plaintiff that he should try to

remain in one prison for a sufficient length of time to ensure continuity of care.   She

also told Plaintiff that he should try to work with his medical providers rather than

arguing with them constantly.    Finally, Defendant Kelley refused to refer Plaintiff to

Duane Waters Hospital for new orthotic shoes, stating, “I’m not going to refer you to get

a new pair of shoes. You don’t walk so you don’t need shoes.”     (Compl., ECF No. 1-1,

PageID.40.)    Plaintiff complains that his shoes are two-and-one-half years old and the

Velcro straps are worn out.

      Seventh, Plaintiff alleges that he wrote a kite to Defendant Pigg on July 29, 2018,

complaining about his forty-pound weight loss over two months.      Defendant Pigg did

not reply.    In addition, on July 31, 2018, Plaintiff wrote multiple-page kites to

Defendant Warden Nagy, Defendant Deputy Warden Morrison, and Defendant Nurse

Pigg, complaining about inhumane medical care delivered by Defendants Kelley and

Johnston.     None of the officials responded to his kites.   Plaintiff wrote 19 Step-I

grievances on August 3, 2018.




                                           -5-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1043 Page 6 of 19



      Eighth, Plaintiff complains that he had an appointment with Defendant Kelley on

August 2, 2018.   Plaintiff advised Kelley that, following a consultation with Dr. James

Richardson at the University of Michigan on June 5, 2018, he was referred to another

specialist, Dr. Hassen Berri, to perform an ultrasound-guided evaluation of Plaintiff’s

right hip and groin and to perform an ultrasound-guided injection to his PSOAS tendon.

When Plaintiff inquired about the referral, Kelley responded, “Why would we send you

to see a specialist to do this injection?[]         I could send you to one of our

(Corizon/M.D.O.C.) Doctor[]s at Duane Waters Health Center.”             (Id., PageID.42.)

When Plaintiff objected that Kelly was not a specialist, she informed him that it was his

only option.   Dr. Henderson (not a Defendant) ultimately provided an injection, but

Henderson only took x-rays (which do not show tendons or other soft tissue) and the

injection was not ultrasound-guided.   The injection provided no relief for Plaintiff’s pain

and hip issues.   On September 17, 2018, Plaintiff received a letter from Dr. Hassen

Berri’s office, inquiring why Plaintiff had missed his appointment.   Plaintiff next lists a

series a paragraphs addressed to Defendant Kelley’s failure or refusal to discuss any of

Plaintiff’s other seventeen health problems at the August 2, 2018, appointment.

      Ninth, Plaintiff alleges that he had an appointment with Defendant Kelley on

August 7, 2018, at which she advised him that she had submitted a referral to the MDOC

pain-management committee.       Thereafter, Plaintiff alleges in separate paragraphs

Defendant Kelley’s failure to address each of Plaintiff’s seventeen additional health

issues.


                                           -6-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1044 Page 7 of 19



      Tenth, on August 31, 2018, Plaintiff had an appointment with Defendant Kelley

to discuss the recommendations of the MDOC pain-management committee.                    The

committee recommended that Plaintiff’s pain be treated with 400 mg of Neurontin twice

each day, Tylenol, and naproxen.           Plaintiff complains that he had tried the

recommended medications, but they did not adequately control his pain.               Plaintiff

contends that Defendant Kelley, the pain committee, and the chief medical officer were

all deliberately indifferent to his serious pain.      Plaintiff next alleges, in separate

paragraphs for each, that Defendant Kelley did not treat any of his other seventeen

medical needs at the appointment.

      Eleventh, Plaintiff alleges that, on October 11, 2018, he wrote kites to Defendant

Warden Nagy, Deputy Warden Morrison, and Health Unit Manager Pigg, complaining

about the deliberate indifference of Defendants Kelley, Johnston, and Corizon to

Plaintiff’s serious medical needs.    Plaintiff also contends that, on that same day, he

wrote a kite to the grievance coordinator, seeking nineteen grievance forms, but his

requests were denied, as he was on modified grievance access.

      Plaintiff alleges that, as the result of his untreated medical needs, he suffers

chronic, agonizing pain.   He also suffers major restrictions in his ability to dress himself,

put on shoes, get in and out of bed, use the toilet, and clean himself.      Plaintiff uses a

wheelchair for almost all movement, and he cannot clean his cell or move his foot lockers.




                                             -7-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1045 Page 8 of 19



        On screening, the Court dismissed Plaintiff’s claims against the following

Defendants: (1) MDOC, (2) Nagy, (3) Morrison, and (4) Unknown Parties #1 and #2.    The

Court permitted Plaintiff’s complaint to be served on Defendants Pigg, Kelley, Johnston,

and Corizon.     These Defendants now move for summary judgment on the ground that

Plaintiff has failed to properly exhaust his administrative remedies.      Plaintiff has

responded to Defendants’ motions.

                        SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.     Fed. R. Civ. P. 56(a).     A party moving for summary judgment can

satisfy its burden by demonstrating         that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s

case, the non-moving party must identify specific facts that can be established by

admissible evidence, which demonstrate a genuine issue for trial.      Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

        While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.      Amini,

440 F.3d at 357.    The existence of a mere scintilla of evidence in support of the non-


                                              -8-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1046 Page 9 of 19



moving party s position is insufficient.    Daniels v. Woodside, 396 F.3d 730, 734-35 (6th

Cir. 2005).   The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

       Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.     Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004).   Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and. . .may not merely recite the incantation, Credibility, and have a

trial on the hope that a jury may disbelieve factually uncontested proof.       Id. at 353-54.

In sum, summary judgment is appropriate against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party s case, and on

which that party will bear the burden of proof at trial.      Daniels, 396 F.3d at 735.

       While a moving party without the burden of proof need only show that the

opponent cannot sustain his burden at trial, a moving party with the burden of proof

faces a substantially higher hurdle.       Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002).

Where the moving party has the burden, his showing must be sufficient for the court to

hold that no reasonable trier of fact could find other than for the moving party.

Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The Sixth Circuit has

emphasized that the party with the burden of proof must show the record contains


                                              -9-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1047 Page 10 of 19



evidence satisfying the burden of persuasion and that the evidence is so powerful that

no reasonable jury would be free to disbelieve it.   Arnett, 281 F.3d at 561.   Accordingly,

summary judgment in favor of the party with the burden of persuasion is inappropriate

when the evidence is susceptible of different interpretations or inferences by the trier of

fact.    Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

                                        ANALYSIS

        I.    Exhaustion

        Pursuant to 42 U.S.C.    1997e(a), a prisoner asserting an action with respect to

prison conditions under 42 U.S.C.     1983 must first exhaust all available administrative

remedies.    See Porter v. Nussle, 534 U.S. 516, 524 (2002).      Prisoners are no longer

required to demonstrate exhaustion in their complaints.       See Jones v. Bock, 549 U.S.

199, 216 (2007).   Instead, failure to exhaust administrative remedies is an affirmative

defense under the PLRA which the defendant bears the burden of establishing.             Id.

With respect to what constitutes proper exhaustion, the Supreme Court has stated that

 the PLRA exhaustion requirement requires proper exhaustion defined as compliance

with an agency s deadlines and other critical procedural rules.      Woodford v. Ngo, 548

U.S. 81, 90-93 (2006). In Bock, the Court reiterated that

              Compliance with prison grievance procedures, therefore, is all
              that is required by the PLRA to properly exhaust. The level
              of detail necessary in a grievance to comply with the grievance
              procedures will vary from system to system and claim to claim,
              but it is the prison s requirements, and not the PLRA, that
              define the boundaries of proper exhaustion.



                                            -10-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1048 Page 11 of 19



549 U.S. at 218.

          MDOC Policy Directive 03.02.130 articulates the applicable grievance procedures

for prisoners in MDOC custody.        Prior to submitting a grievance, a prisoner is required

to “attempt to resolve the issue with the staff member involved within two business days

after becoming aware of a grievable issue, unless prevented by circumstances beyond

his/her control or if the issue falls within the jurisdiction of the Internal Affairs Division

in Operations Support Administration.” Mich. Dep t of Corr. Policy Directive 03.02.130

    P (July 9, 2007).2 If this attempt is unsuccessful (or such is inapplicable), the prisoner

may submit a Step I grievance.        Ibid. The Step I grievance must be submitted within

five business days after attempting to resolve the matter with staff.         Id. at    V.     The

issues asserted in a grievance “should be stated briefly but concisely” and the “[d]ates,

times, places, and names of all those involved in the issue being grieved are to be

included.”     Id. at ¶ R.

          If the prisoner is dissatisfied with the Step I response, or does not receive a timely

response, he may appeal to Step II within ten business days of the response, or if no

response was received, within ten business days after the response was due.                  Id. at

    BB.    If the prisoner is dissatisfied with the Step II response, or does not receive a

timely Step II response, he may appeal the matter to Step III.             Id. at      FF.     The



2
  On March 18, 2019, this version of the policy was superseded by the now current
version. A copy of the version relevant to this matter has been submitted as an
attachment to the current motions. (ECF No. 28 at PageID.497-503; ECF No. 32 at
PageID.980-86).

                                               -11-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1049 Page 12 of 19



Step III grievance must be submitted within ten business days after receiving the Step II

response, or if no Step II response was received, within ten business days after the date

the Step II response was due.    Ibid.

         In support of their motions, Defendants have provided evidence regarding

numerous grievances Plaintiff pursued.     This evidence reveals the following.

         A.    Rejected Grievances – Vague and Extraneous Information

         The MDOC has long articulated a detailed policy designed, at least in part, to

instruct prisoners how to properly invoke the prison grievance process.      One aspect of

the MDOC’s grievance policy concerns the proper scope of a prisoner grievance and the

detail to be included therein.    On this topic, the policy in effect during the dates in

question admonished prisoners to state their issues “concisely” and limit the information

provided to “the facts involving the issue being grieved (i.e., who, what, when, where,

why, how).”     Id. at ¶ R.

         This policy further instructed prisoners that a grievance “may be rejected” for

several reasons, including: (1) the grievance is vague, illegible, contains multiple

unrelated issues, or raises issues that are duplicative of those raised in another

grievance filed by the grievant; (2) the grievance did not attempt to resolve the issue with

the staff member involved prior to filing the grievance; or (3) the grievance is not timely

filed.   Id. at ¶ G.

         As noted above, the PLRA requires prisoners to properly exhaust their claims

defined as compliance with an agency s deadlines and other critical procedural rules.


                                            -12-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1050 Page 13 of 19



Accordingly, if the MDOC rejects a grievance for a reason “explicitly set forth in the

applicable grievance procedure,” such grievance cannot serve to exhaust a subsequent

claim based on the allegations therein.   Johnson v. Wilkinson, 2019 WL 3162375 at *3

(W.D. Mich., July 16, 2019).

      Plaintiff submitted 22 grievances that were rejected at all three steps of the

grievance process on one or more of the following grounds: (1) the grievance contained

“unnecessary information,” which “adds confusion” to Plaintiff’s allegations; (2) the

grievance was vague and lacked specific details; (3) the grievance asserted multiple

issues; (4) Plaintiff failed to attempt to resolve the matter with the appropriate staff

member before filing a grievance; and (5) Plaintiff’s grievance was not timely filed.

(ECF No. 28 at PageID.579-708).3 A review of these grievances reveals that the decision

to reject each was appropriate.   Accordingly, none of these grievances serves to exhaust

any of Plaintiff’s remaining claims.

      B.     Grievance LCF-18-08-0749-11g

      Plaintiff filed this grievance to complain that certain grievances he filed were not

being processed quickly enough.    (ECF No. 28 at PageID.576).     Plaintiff pursued this



3
  The grievances in question are identified as follows: (1) LCF-18-09-0871-28b; (2) LCF-
18-09-0872-28i; (3) LCF-18-09-0870-28b; (4) LCF-18-08-0789-28b; (5) LCF-18-08-0767-
28e; (6) LCF-18-08-0779-28b; (7) LCF-18-08-0781-28b; (8) LCF-18-08-0782-28b; (9) LCF-
18-08-0783-28b; (10) LCF-18-08-0784-28b; (11) LCF-18-08-0785-28b; (12) LCF-18-08-
0786-28b; (13) LCF-18-08-0794-28b; (14) LCF-18-08-0788-28b; (15) LCF-18-08-0761-28b;
(16) LCF-18-08-0790-28b; (17) LCF-18-08-0791-28b; (18) LCF-18-08-0792-28b; (19) LCF-
18-08-0793-28b; (20) LCF-18-080796-28b; (21) LCF-18-08-0795-28b; (22) LCF-18-08-
0787-28b.

                                           -13-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1051 Page 14 of 19



grievance through all three steps.      (Id. at 574-78).      Plaintiff has not advanced any

claim in his complaint, however, regarding the speed at which his numerous grievances

were processed.   Accordingly, this grievance does not serve to exhaust any of Plaintiff’s

remaining claims.

      C.     Grievance LCF-18-08-0741-01g

      Plaintiff filed this grievance on August 7, 2018, alleging that he had improperly

been charged a $5.00 co-pay for a medical examination.          (ECF No. 28 at PageID.569).

Plaintiff pursued the matter through all three steps of the grievance process and was

refunded the $5.00 in question.     (Id. at PageID.566-73).    Plaintiff has not advanced any

claim in his complaint, however, regarding this matter.           Accordingly, this grievance

does not serve to exhaust any of Plaintiff’s remaining claims.

      D.     Grievance LCF-18-07-0710-12e3

      Plaintiff filed this grievance alleging that on July 19, 2018, he was removed from

a daily weight monitoring program.       (ECF No. 28 at PageID.712).        Plaintiff pursued

the matter through all three steps of the grievance process.          (Id. at PageID.709-14).

Plaintiff has not advanced any claim in his complaint, however, regarding this matter.

Accordingly, this grievance does not serve to exhaust any of Plaintiff’s remaining claims.

      E.     Plaintiff’s Response

      In response to Defendants’ motions, Plaintiff has not identified any other

grievances which allegedly exhaust the claims in question.        Instead, Plaintiff primarily

argues the substantive merit of his various Eighth Amendment claims, which is not


                                             -14-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1052 Page 15 of 19



presently relevant.      To the extent Plaintiff addresses the merits of Defendants’

exhaustion arguments, Plaintiff asserts two arguments, one of which is without merit

and another which is persuasive as to one of his remaining claims.

      First, Plaintiff argues that the grievances referenced in Section A above were

improperly rejected because MDOC policy required that he be permitted an opportunity

to correct the deficiencies in his grievances before being rejected.     (ECF No. 30 at

PageID.718).   The shortcoming with this argument, however, is that in support thereof

Plaintiff cites to a version of the MDOC grievance policy which was no longer in effect

when the events giving rise to this action occurred.    Specifically, Plaintiff relies on a

policy which was enacted in 2003 and which was superseded no later than 2007.        (ECF

No. 30 at PageID.737-42; ECF No. 32 at PageID.980-86).      The grievance policy in effect

during the time period relevant in this matter contained no such requirement.        (ECF

No. 32 at PageID.980-86).    Accordingly, this argument is rejected.

      Plaintiff next argues that Defendants’ motion should be denied because he

exhausted all his available administrative remedies.     Plaintiff was placed on modified

grievance access between September 5, 2018, and December 4, 2018.         (ECF No. 30 at

PageID.752).   As noted above, when a prisoner is on modified access he cannot file a

grievance unless it is pre-approved and the grievance coordinator provides the prisoner

with a grievance form.    If a prisoner on modified access requests a grievance form, in a

manner consistent with MDOC policy, denial of such a request constitutes exhaustion of

available administrative remedies as to the claims or issues described in the grievance


                                           -15-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1053 Page 16 of 19



form request.    See, e.g., Brown v. Michigan Department of Corrections, 2016 WL

5921911 at *3 (W.D. Mich., Sept. 15, 2016).

      As discussed above, one of Plaintiff’s claims is that, on October 11, 2018, he

submitted a kite to Defendant Pigg in which he complained about the failure by others

to provide him with proper medical care.    Plaintiff alleges that Defendant Pigg failed to

respond to this kite thereby violating his Eighth Amendment rights.            This event

occurred during the time Plaintiff was on modified grievance access.         Plaintiff has

submitted an affidavit in which he asserts that he requested a grievance form regarding

this matter and that his request was denied.      (ECF No. 30 at PageID.746-48).   This is

sufficient to establish that Plaintiff exhausted his available administrative remedies

with respect to this claim.   Plaintiff’s placement on modified grievance access status is

irrelevant to Plaintiff’s other remaining claims, however, because all occurred well before

Plaintiff was placed on modified access status.

      In conclusion, the Court finds that Plaintiff has failed to properly exhaust his

remaining claims, save Plaintiff’s claim that Defendant Pigg failed to respond to his

October 11, 2018 kite.   Accordingly, the undersigned recommends that the motion for

summary judgment by Defendants Kelley, Johnston, and Corizon be granted, and

Plaintiff’s claims against these Defendants be dismissed without prejudice for failure to

exhaust administrative remedies.       The undersigned further recommends that the

motion for summary judgment filed by Defendant Pigg be granted in part and denied in

part, and that Plaintiff’s claims against Pigg be dismissed without prejudice for failure


                                           -16-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1054 Page 17 of 19



to exhaust administrative remedies, save the claim that Defendant Pigg failed to respond

to Plaintiff’s October 11, 2018 kite.

       II.    Failure to State a Claim

       Plaintiff has been permitted to proceed as a pauper in this matter.     Pursuant to

federal law, “[n]otwithstanding any filing fee, or portion thereof, that may have been

paid” by a litigant pauper, “the court shall dismiss the case at any time if the court

determines that. . .the action. . .fails to state a claim on which relief may be granted.”

28 U.S.C. § 1915(e)(2)(B)(ii) (emphasis added).     A claim must be dismissed for failure to

state a claim on which relief may be granted unless the “[f]actual allegations [are]

enough to raise a right for relief above the speculative level on the assumption that all

of the complaint’s allegations are true.”    Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

545 (2007); see also, Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (to avoid dismissal, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face’”).

       As discussed above, the only remaining claim that Plaintiff has properly

exhausted is his claim that Defendant Pigg failed to respond to his October 11, 2018 kite.

It is important to note, however, that Plaintiff did not submit this kite requesting that

Pigg provide him with medical care.         Instead, Plaintiff submitted this kite to Pigg

complaining about the alleged failure by others to provide him with proper medical care.

Properly understood, Plaintiff’s kite was no different from a grievance in that Plaintiff

was complaining about the conduct of others and seeking action from an individual not


                                             -17-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1055 Page 18 of 19



personally involved in the challenged conduct.      As is well understood, however, the

failure by a prison official to respond to an administrative request for relief such as a

grievance or kite fails to state a claim.   See, e.g., Skinner v. Govorchin, 463 F.3d 518,

525-26 (6th Cir. 2006); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999); Lee v.

Michigan Parole Board, 2004 WL 1532563 at *2 (6th Cir., June 23, 2004); Alder v.

Correctional Medical Services, 2003 WL 22025373 at *2 (6th Cir., Aug. 27, 2003).

Accordingly, the undersigned recommends that Plaintiff’s claim that Defendant Pigg

failed to respond to his October 11, 2018 kite be dismissed for failure to state a claim.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Defendant’s

Motion for Summary Judgment (ECF No. 27) be GRANTED in part and DENIED in

part, and Defendants’ Motion for Summary Judgment (ECF No. 32) be GRANTED.

Specifically, the undersigned recommends the following: (1) Plaintiff’s claims against

Defendants Kelley, Johnston, and Corizon be dismissed without prejudice for failure to

exhaust administrative remedies; (2) Plaintiff’s claims against Pigg be dismissed without

prejudice for failure to exhaust administrative remedies, save the claim that Pigg failed

to respond to Plaintiff’s October 11, 2018, kite; (3) Plaintiff’s claim that Defendant Pigg

failed to respond to his October 11, 2018, kite be dismissed for failure to state a claim;

and (4) this matter be terminated.




                                            -18-
Case 1:19-cv-00061-RJJ-PJG ECF No. 37 filed 11/26/19 PageID.1056 Page 19 of 19



Date: November 26, 2019                        /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge


                                 NOTICE TO PARTIES

ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of
Court within fourteen days of the date of service of this notice. 28 U.S.C. 636(b)(1)(C).
Failure to file objections within the specified time waives the right to appeal the District
Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638
F.2d 947 (6th Cir.1981).




                                            -19-
